Name: Commission Regulation (EEC) No 2661/87 of 1 September 1987 re-establishing the levying of customs duties on camphor, synthetic, falling within subheading 29.13 B I ex b), originating in China to which the tariff preferences set out in Council Regulation (EEC) No 3924/86 apply
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  Asia and Oceania
 Date Published: nan

 3 . 9 . 87 Official Journal of the European Communities No L 252/5 COMMISSION REGULATION (EEC) No 2661/87 of 1 September 1987 re-establishing the levying of customs duties on camphor, synthetic , falling within subheading 29 .13 B I ex b), originating in China to which the tariff prefe ­ rences set out in Council Regulation (EEC) No 3924/86 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3924/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, Whereas, pursuant to Articles 1 and 12 of Regulation (EEC) No 3924/86, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 13 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of camphor, synthetic, falling within subheading 29.13 B I ex b),, the individual ceiling was fixed at 280 000 ECU ; whereas, on 21 August 1987, imports of these products into the Community origina ­ ting in China reached the ceiling in question after being charged thereagainst ; Whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against China, HAS ADOPTED THIS REGULATION : Article 1 As from 6 September 1987, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3924/86, shall be re-established on imports into the Community of the following products originating in China : Order No CCT heading No and NIMEXE-code Description 10.0165 29.13 B I ex b) (29.13 -ex 23) Borman-2-one (camphor, synthetic) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 September 1987. For the Commission Willy DE CLERCQ Member of the Commission ') OJ No L 373, 31 . 12 . 1986, p. 1 .